Citation Nr: 0024256	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from 
November 18, 1991 to April 13, 1997.

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1986.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued a 30 percent disability 
evaluation for PTSD and a 10 percent disability evaluation 
for degenerative arthritis of the lumbosacral spine.  During 
the pendency of the appeal, the RO granted a 100 percent 
disability evaluation for PTSD from April 14, 1997 and a 50 
percent disability evaluation from November 18, 1991 through 
April 13, 1997.  With regard to the veteran's claim of 
entitlement to an increased disability evaluation for 
degenerative arthritis of the lumbosacral spine, the RO 
granted the veteran a 20 percent disability evaluation.  On a 
claim for an original or an increased rating, a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The veteran has not indicated that he is 
satisfied with these evaluations and he has not withdrawn his 
appeal.  Therefore, this claim remains in appellate status.  
Id.  

The Board also notes that a review of the record suggests 
that the veteran has not worked since 1986 and that he is 
receiving Social Security Disability benefits as a result of 
PTSD (see April 1997 VA examination report).  The veteran's 
Social Security records have not been associated with the 
file.  As a general rule, the duty to assist requires the VA 
to obtain and review Social Security records which may 
contain evidence relevant to a veteran's VA claim.  Baker v. 
West, 11 Vet. App. 163, 169 (1998).  However, in the present 
case, and in light of the following favorable decision, the 
Board finds that it is not necessary to remand this matter to 
obtain the veteran's Social Security records and the veteran 
will not be prejudiced if his records are not associated with 
the file.     





FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From November 18, 1991 to April 13, 1997 the veteran's 
PTSD resulted in symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy 
and confusion and also resulted in a demonstrable inability 
to obtain or retain employment.

3.  The veteran's degenerative arthritis of the lumbosacral 
spine is manifested by no more than moderate limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for 
PTSD from November 18, 1991 to April 13, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1999).

2.  The criteria for a 20 percent disability evaluation for 
degenerative arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.72, Diagnostic Code 5003 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presents two issues on appeal.  First, the 
veteran contends that he is entitled to a disability 
evaluation in excess of 50 percent for PTSD from November 18, 
1991 to April 13, 1997.  Further, the veteran argues that he 
is entitled to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine.  The Board 
concludes that the veteran's claims are well grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
veteran's appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

A disability of the musculoskeletal system that becomes 
painful on use must be regarded as seriously disabling, see 
38 C.F.R. § 4.40 (1999), and higher diagnostic code ratings 
may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  DeLuca, 
8 Vet. App. at 206-207.  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also just as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40.  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).

Entitlement to a disability evaluation in excess of 50 
percent for PTSD from November 18, 1991 to April 13, 1997.

The veteran claims that he is entitled to a disability 
evaluation in excess of 50 percent for PTSD from November 18, 
1991 to April 14, 1997 pursuant to 38 C.F.R. §  Diagnostic 
Code (DC) 9411.  The Board notes that during the pendency of 
the appeal, in a May 1999 rating decision, the RO granted the 
veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU) for the 
period November 18, 1991 to April 13, 1997 due to the 
veteran's PTSD symptomatology.  However, the RO continued the 
veteran's 50 percent disability evaluation for PTSD from 
November 18, 1991 to April 13, 1997.   

The pertinent evidence prior to April 13, 1997 shows the 
following.  From April 1993 to July 1993, the veteran was 
hospitalized in a VA facility for chronic PTSD.  Upon 
admission, he was assigned a global assessment of functioning 
(GAF) score of 21 and it was indicated that the veteran's 
highest GAF over the previous year had been 21.  The veteran 
was shown to have presented with what a VA physician 
described as the full criteria of PTSD and the physician 
opined that the veteran's employability was limited in any 
labor market.  During his hospitalization the veteran was 
shown to see little Vietnamese people and he reported that he 
found little that was meaningful or pleasurable in his daily 
life.  A VA outpatient treatment record dated in March 1994 
shows that the veteran continued to see "the little 
people."  

In a March 1995 VA hospitalization record, a VA physician 
reiterated that the veteran's employability was very limited.  
During this hospitalization, the veteran was assigned a GAF 
of 50.  During a hospitalization from April to May 1995, the 
veteran was assigned a GAF of 60.

A VA outpatient treatment record dated in April 1995 shows 
that the veteran appeared disheveled and was wearing a food 
stained T-shirt and jeans.  The veteran reported that he was 
thinking of buying a gun or driving off the road.  The 
veteran had marked hopelessness and feelings of 
worthlessness.   

VA hospitalization records dated June to July 1995 reflect 
that the veteran was discouraged that he had not died in a 
car accident.  It was noted that he had let go of the 
steering wheel to try to die, which caused an accident, which 
resulted in minor injuries.  The veteran described this as 
having been his last chance to kill himself.  

During an August 1995 hearing at the RO, the veteran 
testified that he was unable to go anywhere by himself 
because he always saw "the little people."  He stated that 
he preferred to be by himself than to see "the little 
people."  He also indicated that he constantly thought of 
blowing things up and of hurting people.
  
A September 1995 VA examination report reflects that the 
veteran continued to see "the little people," especially 
during the day.  The veteran reported that "the little 
people" had weapons and that they hid in bushes and 
sometimes came out and stared and grinned at him.  It was 
noted that the veteran had a history of suicidal attempts by 
reckless driving.  The veteran reported that he believed he 
was living extra time in this life and thought that he would 
die soon.  The veteran was noted to have a GAF score of 55 to 
60, but was shown to be unemployed.  

From November 1991 to April 13, 1997, the veteran's PTSD was 
evaluated as 50 percent disabling pursuant to DC 9411.  
During the pendency of the veteran's appeal, the criteria for 
evaluating mental disorders were revised, effective November 
7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court held that where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has concluded, the version most 
favorable to the appellant applies.  However, where 
compensation is awarded or increased "[p]ursuant to any Act 
or administrative issue, the effective date of such an award 
or increase . . . shall not be earlier than the effective 
date of the Act or administrative issue."  38 U.S.C.A. § 
5110(g) (West 1991).  As such, the Secretary is obligated to 
use November 7, 1996 as the effective date for the revised 
criteria for mental disorders, and thus, is prevented from 
applying the liberalizing law rule stated in Karnas.  
Consequently, the revised rating schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.114 (1999).  

Under the criteria in effect for the evaluation of PTSD prior 
to November 7, 1996, a 50 percent evaluation was assignable 
for PTSD where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent evaluation required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or a demonstrable inability to obtain 
or retain employment.  In Johnson v. Brown, 7 Vet. App. 95 
(1994), the United States Court of Appeals for Veterans 
Claims held that each of the criteria for a 100 percent 
rating is an independent basis for granting a 100 percent 
rating. 

Under the revised criteria for evaluating PTSD, effective 
from November 7, 1996 to the present, a 50 percent evaluation 
is applicable where there is evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In reviewing the rating criteria in relation to the veteran's 
PTSD, the Board finds that the veteran's disability picture 
was more consistent with a 100 percent disability evaluation 
under both the former and revised criteria for DC 9411, than 
the 50 percent evaluation assigned for the time frame at 
issue.  The evidence suggests that the veteran was 
unemployable as a result of his PTSD symptoms and that he was 
experiencing hallucinations and suicidal ideations to the 
extent that his symptoms bordered on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy.  
Likewise, his symptoms were indicative of gross impairment in 
thought processes, and persistent delusions or 
hallucinations. 

With regard to the veteran's GAF scores, he was assigned 
scores ranging from 21 to 60.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 
4.130 (1999), a GAF score of 21 to 30 is indicative of 
behavior that is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 31-40 is indicative 
of some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  

A GAF score of 41-50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Finally, a score of 51-60 is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The veteran's GAF scores are varied and call into question 
the severity of the veteran's PTSD symptoms prior to April 
13, 1997.  However, while the veteran did experience periods 
where he was more functional, it seems that overall, his 
symptoms were severe and prevented him from maintaining 
gainful employment and resulted in serious social impairment 
as well.  Resolving all reasonable doubt in favor of the 
veteran, the Board concludes that prior to April 13, 1997, 
the veteran's disability picture was more accurately 
characterized by the criteria set forth for a 100 percent 
disability evaluation. 

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis, lumbosacral spine with 
pain on motion.  

The veteran also claims entitlement to a disability 
evaluation in excess of 20 percent for degenerative arthritis 
of the lumbosacral spine with pain on motion.  The record 
shows that in a May 1999 rating decision, the RO increased 
the veteran's disability evaluation for degenerative 
arthritis of the lumbosacral spine to 20 percent, effective 
April 11, 1997 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 which sets forth the rating criteria for arthritis, 
degenerative (hypertrophic or osteoarthritis) and 38 C.F.R. § 
4.71a, Diagnostic Code 5292, which sets forth the rating 
criteria for limitation of motion of the lumbar spine.  

An April 1997 VA examination report reflects that the veteran 
presented with complaints of back pain with some radiation 
into the shoulders, but without radiation into the lower 
extremities.  He reported having bouts of pain requiring bed 
rest for two to three days.  He denied experiencing any 
weakness during episodes of low back pain.  Physical 
examination revealed good posture and normal gait.  The 
veteran had flexion of the lumbar spine to 65 degrees and 
extension to 20 degrees.  He was able to bend to the side to 
30 degrees, bilaterally.  He had rotation limited to 20 
degrees bilaterally.  No sensory loss was noted in the lower 
extremities and reflexes were active and equal bilaterally.  
There was no weakness of dorsiflexion or plantar flexion 
against resistance.  The VA examiner noted that the veteran 
had increased pain during episodes, but no weakness or 
incoordination.  It was also noted that the veteran reported 
increased fatigability, which made him want to lie down and 
rest.  The examiner indicated that this was probably due to 
the veteran's tendency to guard.  X-rays were noted to be 
within normal limits and the diagnosis was chronic 
lumbosacral strain, intermittently.     

An August 1998 VA outpatient treatment record reflects that 
he veteran was treated for chronic low back pain.  

As indicated, the veteran's back disability has been 
evaluated as 20 percent disabling pursuant to DC 5003 and DC 
5292.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code or codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When the 
limitation of motion of the joint involved is noncompensable 
under the appropriate Diagnostic Code for limitation of 
motion, a 10 percent disability rating is appropriate for the 
arthritic joint affected by limitation of motion.  Such 
noncompensable limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The appropriate diagnostic code in this case is DC 5292, 
which sets forth the criteria for rating limitation of motion 
of the lumbar spine.  DC 5292 provides for a 20 percent 
disability evaluation for moderate limitation of motion of 
the lumbar spine.  A 40 percent disability evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.   

In reviewing the rating criteria in relation to the veteran's 
back disability, the Board concludes that the veteran's 
disability picture is most consistent with the current 
rating.  In April 1997, the veteran had flexion to 65 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees and rotation to 20 degrees.  This evidence 
establishes that the veteran has no more than moderate 
limitation of motion and no physician or examiner has 
indicated that the veteran has severe limitation of motion.  
As such, the Board concludes that the veteran is not entitled 
to an increased evaluation under DC 5003.

In reaching this decision, the Board has also considered 
other applicable diagnostic codes, including DC 5293 
(intervertebral disc syndrome) and DC 5295 (lumbosacral 
strain).  Under DC 5293, a 20 percent disability evaluation 
is warranted for intervertebral disc syndrome, moderate; 
recurring attacks.  A 40 percent evaluation is assignable for 
intervertebral disc syndrome, severe; recurring attacks, with 
intermittent relief and a 60 percent disability evaluation is 
warranted for intervertebral disc syndrome, pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

DC 5295 provides for a 20 percent evaluation for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent evaluation is warranted for severe lumbosacral 
strain; with listing of whole spine in opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing, or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

While the evidence shows that the veteran experiences flare-
ups, there is no indication that these have been 
characterized as severe, which would warrant a 40 percent 
disability evaluation under DC 5293.  Further, while the 
veteran has been diagnosed with chronic lumbosacral strain, 
there is no evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space to warrant a 40 percent 
disability evaluation under DC 5295.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine, the Board 
has considered whether the veteran is entitled to a higher 
disability evaluation pursuant to DeLuca, 8 Vet. App. at 206.  
While the veteran's back disability is symptomatic, and he 
experiences flare-ups manifested by increased pain and 
fatigability, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
20 percent rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that degenerative 
arthritis of the lumbosacral spine, standing alone, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Rather, it appears from the record that 
the veteran's unemployability is primarily the result of his 
PTSD symptomatology.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 100 percent disability evaluation for PTSD from November 
18, 1991 to April 13, 1997 is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbosacral spine 
is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

